This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden of Maryland House ofCorrection, 190 Md. 717, 60 A.2d 179, just decided.
Petitioner is imprisoned under sentence of eighteen months for larceny of a watch from his "girl friend". He alleges that he "gave" her the watch, and (he apparently admits) took it from her "after he caught her wrong"; that she testified she bought the watch, and the justice refused him a postponement to get proof that he bought it in New Jersey; that the justice in sentencing him asked where he came from, was told from Pennsylvania and told him he had not any business in Maryland. It is not clear that the question who bought the watch was material or relevant to the question of guilt or innocence. Ordinarily postponement is discretionary. Petitioner makes no showing of abuse of this discretion. The question of guilt or innocence and details (not fundamental) of procedure cannot be retried on habeas corpus.Olewiler v. Brady, 185 Md. 341, 344, 44 A.2d 807; Copeland v.Wright, 188 Md. 666, 53 A.2d 553. If the sentence was too severe, redress may be sought through the executive authorities. Petitioner could have obtained a trial de novo by appealing to the Circuit Court, Art. 52, § 13. Green v. State,113 Md. 451, 454, 77 A. 677.
Application denied, without costs.